Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
A carrier gas humidifying unit comprising a gas transfer quantitative feeding system and associated method of feeding comprising suppressing static electricity via humidity content wherein the system is comprising a nozzle and associated position sensor and driver; & further comprising a flow rate adjustment mechanism in the balance of the feature(s) & limitation(s) of claim(s) 1, 5 & 8 were neither disclosed or suggested in the prior art.  Also, claim(s) 5 & 8 are comprising feature(s) subject to strict statutory interpretation.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim(s) 1, 3-10 are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A DILLON JR whose telephone number is (571)272-6913. The examiner can normally be reached Monday-Thursday; 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A DILLON JR/Primary Examiner, Art Unit 3653